Citation Nr: 0315204
Decision Date: 07/09/03	Archive Date: 10/02/03

DOCKET NO. 99-23 103               DATE JUL 09, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Phoenix, Arizona

THE ISSUES

1. Entitlement to service connection for service connection for
lumbosacral strain, degenerative changes, L4-L5, L5-S1.

2. Entitlement to service connection for reflux disease.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

T. Robinson, Counsel

INTRODUCTION

The veteran had active service from June 1986 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a July 1999 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. In
pertinent part, the RO denied entitlement to service connection for
pelvic adhesive disease, lumbar strain; degenerative changes L4-L5,
L5-S1, left leg pain, and reflux. The record reflects that she
subsequently perfected a timely appeal regarding these issues.
However, in a statement dated in December 1999, the veteran
withdrew the issue of entitlement to service connection for left
leg disorder.

In a May 2002 rating decision, service connection was granted for
pelvic adhesive disease, with an evaluation of 30 percent assigned
effective January 14, 1998. This was a full grant of the benefits
sought in respect to the veteran's claim of service connection as
to that disability. There was no subsequent notice of disagreement
with either the rating or the effective date. See Grantham v.
Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997). Thus, despite the
issues identified in the certification on appeal, and the issues
discussed by the veteran's representative, the only remaining
issues on appeal are those stated on the first page of this
decision.

REMAND

During service, the veteran was seen on several occasions
complaining of low back pain. The diagnoses included, mild lumbar
strain at T1-L4, paravertebral muscle strain, and low back pain.
She was also seen in September 1990 complaining of vomiting and
diarrhea. The diagnosis was antabuse reaction.

VA treatment records dated from January to July 1998 show that the
veteran was seen complaining of low back pain.

- 2 -

A magnetic resonance imaging (MRI) scan of the lumbar spine
conducted in January 1998 revealed mild changes at L4-L5 and L5-S1.

VA treatment records dated in June 1998 shows that the veteran was
evaluated for low back pain. She complained of low back pain that
began in service due to running. She also complained of reflux for
the previous several months, which was controlled off and on with
antacids. The records also reflect a history of heartburn, which
began in November 1997. The diagnoses were chronic low back pain,
with radiation with documented L5-S1 degenerative changes and
reflux-questionable H. pylori. The final diagnoses were chronic low
back pain of uncertain etiology and gastroesophageal reflux.

To date, the veteran has not been afforded a VA examination
addressing the nature, extent, and etiology of these claimed
disorders. Such an opinion is "necessary" under 38 U.S.C.A.
5103A(d) (West 2002) when: (1) there is competent evidence that the
veteran has a current disability (or persistent or recurrent
symptoms of a disability), (2) there is evidence establishing that
the veteran suffered an event, injury or disease in service or has
a disease or symptoms of a disease within a specified presumptive
period, (3) there is an indication the current disability or
symptoms may be associated with service, and (4) there is not
sufficient medical evidence to make a decision. See 38 U.S.C.A.
5103A(c)(4).

Particularly in view of the in-service and post-service complaints,
the Board finds that VA examinations addressing the nature and
etiology of the veteran's claimed disorders are warranted under 38
U.S.C.A. 5103A(c)(4).

For the foregoing reason, the claim is REMANDED to the RO for the
following actions:

1. The RO should take appropriate steps to contact the veteran in
order to request that she identify the names, addresses, and
approximate dates of treatment for all VA and non-VA health care
providers who have treated her for low back disability and reflux
disease since

- 3 -

service. In particular, she should be instructed to identify
competent evidence to support her assertions that she is suffering
from low back disability and reflux disease which was incurred in
or aggravated by service. After obtaining any necessary
authorization from the veteran, the RO should attempt to obtain
copies of pertinent treatment records identified by the veteran in
response to this request, which have not been previously secured.

2. Then, the RO should schedule the veteran for a VA examination to
determine the nature and likely etiology of her claimed low back
disability. All indicated tests must be conducted. The claimsfolder
and a copy of this REMAND must be made available to and reviewed by
the examiner prior to the requested study. Based on a review of the
case, the examiner should provide an opinion as to whether it is at
least as likely as not that the veteran has low back disability due
to disease or injury that was incurred in or aggravated by service.
A complete rationale for any opinion expressed must be provided.
The report of the examination should be associated with the
veteran's claims folder.

3. The RO should schedule the veteran for a VA examination to
determine the nature and likely etiology of her claimed reflux
disease. All indicated tests must be conducted. The claimsfolder
and a copy of this REMAND must be made available to and reviewed by
the examiner prior to the requested study. Based on a review of the
case, the examiner should provide an opinion as to whether it is at
least as likely as not that the veteran has reflux disease due to
disease or injury that was incurred in or aggravated by service. A

- 4 -

complete rationale for any opinion expressed must be provided. The
report of the examination should be associated with the veteran's
claims folder.

4. Then, the RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance.Act of 2000 is completed.

5. After completing the action requested above and after
undertaking any additional development deemed appropriate, the RO
should review the veteran's claim. If the benefit sought on appeal
is not granted, the veteran and her representative should be
provided with a Supplemental Statement of the Case and afforded a
reasonable opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate.

The veteran need take no further action until she is otherwise
notified, but she may furnish additional evidence and argument
while the case is in remand status. Quarles v. Derwinski, 3 Vet.
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645,

- 5 -

4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2001)(Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



